*498As the People concede, a remand is necessary on defendant’s application for resentencing as to his convictions for criminal sale of a controlled substance in the first degree (see People v Rampino, 55 AD3d 348 [2008]) because the DLRA required the court to offer defendant an opportunity for a hearing and bring him before it, notwithstanding that he is also serving a concurrent sentence of equal length for his first-degree conspiracy conviction, upon which he is ineligible for resentencing. Concur — Gonzalez, P.J., Friedman, McGuire, DeGrasse and Manzanet-Daniels, JJ.